UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22900 CENTURY CASINOS, INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1271317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2860 South Circle Drive, Suite 350, Colorado Springs, Colorado 80906 (Address of principal executive offices, including zip code) (719) 527-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 23,877,362 shares of common stock, $0.01 par value per share, were outstanding as of April 30, 2011. - 1 - CENTURY CASINOS, INC. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Number Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Earnings for the Three Months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Comprehensive Earnings for the Three Months ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURES 29 - 2 - PART I – FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Amounts in thousands, except for share and per share information ASSETS Current Assets: Cash and cash equivalents $ $ Receivables, net Prepaid expenses Inventories Other current assets 1 3 Deferred income taxes Total Current Assets Property and equipment, net Goodwill Equity investment Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accrued payroll Taxes payable Deferred income taxes 97 Total Current Liabilities Long-term debt, less current portion Deferred income taxes Total Liabilities Commitments and Contingencies Shareholders’ Equity: Preferred stock; $0.01 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock; $0.01 par value; 50,000,000 shares authorized; 23,990,610 and 23,977,061 shares issued, respectively; 23,874,798 and 23,861,249 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive earnings Retained earnings Treasury stock – 115,812 shares at cost ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. - 3 - CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) For the three months ended March 31, Amounts in thousands, except for share and per share information Operating revenue: Gaming $ $ Hotel, bowling, food and beverage Other Gross revenue Less: Promotional allowances ) ) Net operating revenue Operating costs and expenses: Gaming Hotel, bowling, food and beverage General and administrative Depreciation Total operating costs and expenses Earnings from equity investment 92 Earnings from operations Non-operating income (expense): Interest income 2 8 Interest expense ) ) Gains on foreign currency transactions and other 75 Non-operating income (expense), net ) ) Earnings before income taxes Income tax provision Net earnings $ $ Earnings per share: Basic $ $ Diluted $ $ See notes to condensed consolidated financial statements. - 4 - CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (Unaudited) For the three months ended March 31, Amounts in thousands Net earnings $ $ Foreign currency translation adjustments Comprehensive earnings $ $ See notes to condensed consolidated financial statements. - 5 - CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Amounts in thousands Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Loss on disposition of fixed assets 31 2 Amortization of stock-based compensation 96 Amortization of deferred financing costs 40 8 Deferred tax expense Earnings from equity investment ) ) Changes in operating assets and liabilities: Receivables $ $ Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Inventories ) - Other operating assets 23 - Accrued payroll Taxes payable ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchases of property and equipment $ ) $ ) Proceeds from disposition of Century Casino Millennium - Acquisition of Century Casino Calgary, net of $1,193 cash acquired - ) Proceeds from disposition of assets 9 - Net cash used in investing activities ) ) Cash Flows from Financing Activities: Principal repayments $ ) $ ) Repurchase of common stock - ) Proceeds from exercise of options 13 - Net cash used in financing activities ) ) - Continued - - 6 - CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) Effect of Exchange Rate Changes on Cash ) (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Income taxes paid $ 57 - Supplemental Disclosure of Non-Cash Investing and Financing Activities: Please refer to Note 2 of the Company's condensed consolidated financial statements for details of the Company’s acquisition of the Century Casino Calgary in Alberta, Canada. See notes to condensed consolidated financial statements. - 7 - CENTURY CASINOS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Century Casinos, Inc. (“CCI” or the “Company”) is an international casino entertainment company. As of March 31, 2011, the Company owned casino operations in North America; managed cruise ship based casinos on international waters; and owned the management contract to manage the casino in the Radisson Aruba Resort, Casino & Spa. The Company also owns a 33.3% ownership interest in Casinos Poland Ltd (“CPL”), the owner and operator of seven casinos in Poland. The Company continues to pursue other projects in various stages of development. See Note 2 for a discussion of the Company’s acquisition of the Century Casino in Calgary, Alberta, Canada in January 2010. The accompanying condensed consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial reporting and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted. The accompanying condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany transactions and balances have been eliminated. In the opinion of management, all adjustments considered necessary for fair presentation of financial position, results of operations and cash flows of the Company have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31,2010. The results of operations for the period ended March 31, 2011 are not necessarily indicative of the operating results for the full year. Presentation of Foreign Currency Amounts Transactions that are denominated in a foreign currency are translated and recorded at the exchange rate in effect on the date of the transaction. Commitments that are denominated in a foreign currency and all balance sheet accounts other than shareholders’ equity are translated and presented based on the U.S. exchange rate at the end of the reported periods.Current period transactions affecting the profit and loss of operations conducted in foreign currencies are valued at the average U.S. exchange rate for the period in which they are incurred. The exchange rates to the U.S. dollar used to translate balances at the end of the reported periods are as follows: March 31 December 31 March 31 Ending Rates Canadian dollar (CAD) Euros (€) Polish zloty (PLN) Source: Pacific Exchange Rate Service - 8 - The average exchange rates to the U.S. dollar used to translate balances during each reported period are as follows: For the three months ended March 31, Average Rates Canadian dollar (CAD) Euros (€) Polish zloty (PLN) Source: Pacific Exchange Rate Service 2. ACQUISITIONS Century Casino Calgary On January 13, 2010, the Company, through Century Casinos Europe (“CCE”), acquired 100% of the issued and outstanding shares of Frank Sisson's Silver Dollar Ltd. (“FSSD”) and 100% of the issued and outstanding shares of EGC Properties Ltd. (“EGC”). FSSD and EGC collectively owned and operated the Silver Dollar Casino and related land in Calgary, Alberta, Canada. In November 2010, we rebranded the casino under the name Century Casino Calgary. The total consideration for the transaction was $11.5 million, which consisted of a $10.7 million purchase price plus a net working capital adjustment of $0.8 million. CCE paid $1.0 million on the acquisition on November 6, 2009. On January 13, 2010, CCE paid the remaining $10.5 million. The purchase price was paid from cash on hand. There was no contingent consideration for the transaction. The Company incurred acquisition costs of approximately $0.3 million. The majority of these costs, which include legal, accounting and valuation fees, were recorded as general and administrative expenses during the fourth quarter of 2009. - 9 - The following table presents the allocation of the purchase price to the assets acquired and liabilities assumed based on their estimated fair values on January 13, 2010, the date of acquisition: Amounts in thousands Acquisition Date January 13, 2010 Cash Accounts receivable Prepaid expenses Inventory 56 Property and equipment Deferred tax asset, net Total assets acquired Accounts payable and accrued liabilities Accrued payroll Total liabilities assumed Net assets Excess of net assets over purchase consideration (bargain purchase) Purchase consideration Cash acquired Cash deposit made in 2009 Net cash paid in 2010 During the year ended December 31, 2010, the Company recognized a $1.2 million gain on the bargain purchase associated with the Century Casino Calgary acquisition. The bargain purchase was the result of the fair market value of the assets acquired exceeding the purchase price. Pro forma results of operations for 2010 have not been presented, as the impact on consolidated financial results would not have been material. - 10 - 3.EQUITY INVESTMENT IN UNCONSOLIDATED SUBSIDIARY Following is the summarized financial information of CPL as of March 31, 2011 and December 31, 2010 and the three months ended March 31, 2011 and 2010: Amounts in thousands (in USD): March 31, 2011 December 31, 2010 Balance Sheet: Current assets Noncurrent assets Current liabilities Noncurrent liabilities For the three months ended March 31, Operating Results Net operating revenue Net earnings The Company’s maximum exposure to losses at March 31, 2011 was $3.0 million, the value of its equity investment in CPL. Changes in the carrying amount of the investment in CPL during the three months ended March 31, 2011 are as follows: Amounts in thousands (in USD) Total Balance – January 1, 2011 Equity Earnings 92 Effect of foreign currency translation Balance – March 31, 2011 On March 9, 2011, CPL was informed that the lease agreement for the Krakow casino would not be renewed. The lease expires on December 31, 2011 and CPL intends to relocate this casino. Based on this information, the net book value of leasehold improvements completed at the Krakow casino will be written off during 2011. The estimated amount of the additional write off in 2011 is 2.24 million Polish Zloty or $0.8 million, for which our 33.3% interest would be $0.3 million. - 11 - 4.GOODWILL Changes in the carrying amount of goodwill for the three months ended March 31, 2011 are as follows: Amounts in thousands Balance – January 1, 2011 Effect of foreign currency translation Balance – March 31, 2011 5.PROMOTIONAL ALLOWANCES Hotel accommodations and food and beverage furnished without charge to customers are included in gross revenue at a value which approximates retail and are then deducted as complimentary services to arrive at net operating revenue. The Company issues coupons for the purpose of generating future revenue. The cost of the coupons redeemed is applied against the revenue generated on the day of the redemption. In addition, members of the Company’s casinos’ player clubs earn points based on, among other things, their volume of play at the Company’s casinos. Players can accumulate points over time that they may redeem at their discretion under the terms of the program. Points can be redeemed for cash and/or various amenities at the casino, such as meals, hotel stays and gift shop items. The cost of the points is offset against the revenue in the period in which the revenue generated the points. The value of unused or unredeemed points is included in accounts payable and accrued liabilities on the Company’s consolidated balance sheets. The expiration of unused points results in a reduction of the liability. Promotional allowances presented in the condensed consolidated statement of earnings include the following: For the three months ended March 31 Amounts in thousands Hotel, Food & Beverage Free Plays or Coupons Player Points Total Promotional Allowances 6.INCOME TAXES The Company records deferred tax assets and liabilities based on the difference between the financial statement and income tax basis of assets and liabilities using the enacted statutory tax rate in effect for the year these differences are expected to be taxable or reversed.Deferred income tax expenses or credits are based on the changes in the asset or liability from period to period. The recorded deferred tax assets are reviewed for impairment on a quarterly basis by reviewing the Company’s internal estimates for future net income. - 12 - As of March 31, 2011, the Company has established a valuation allowance for its U.S. deferred tax assets of $5.5 million and a valuation allowance for its foreign deferred tax assets of $0.9 million. The Company assesses the continuing need for a valuation allowance that results from uncertainty regarding its ability to realize the benefits of the Company’s deferred tax assets. The ultimate realization of deferred income tax assets is dependent upon generation of future taxable income during the periods in which those temporary differences become deductible. If the Company concludes that its prospects for the realization of its deferred tax assets are more likely than not, the Company will then reduce its valuation allowance as appropriate and credit income tax expense after considering the following factors: · The level of historical taxable income and projections for future taxable income over periods in which the deferred tax assets would be deductible, · Accumulation of net income before tax utilizing a look-back period of three years, and · Tax planning strategies. The income tax provisions are based on estimated full-year earnings for financial reporting purposes adjusted for permanent differences. The Company’s provision (benefit) for income taxes from operations consists of the following: For the three months ended March 31, Amounts in thousands U.S. Federal - Current U.S. Federal - Deferred - - Provision (benefit) for U.S. federal income taxes 25 15 Foreign - Current Foreign - Deferred Provision for foreign income taxes Total provision for income taxes The Company’s income tax expense by jurisdiction is summarized in the table below: For the three months For the three months Amounts in thousands ended March 31, 2011 ended March 31, 2010 Pre-tax income (loss) Income tax Effective Pre-tax income (loss) Income tax Effective tax rate tax rate Canada 42.2% 28.6% United States 25 (5.0%) 15 (2.7%) Mauritius 5 1.0% 9 3.2% Austria 1 0.8% - - Poland 28 - Total 38.0% 58.1% - 13 - 7.EARNINGS PER SHARE Basic earnings (loss) per share considers only weighted average outstanding common shares in the computation. Diluted earnings (loss) per share give effect to all potentially dilutive securities. Diluted earnings (loss) per share is based upon the weighted average number ofcommonsharesoutstanding during the period, plus, if dilutive, the assumed exercise of stock options using the treasury stock method and the assumed conversion of other convertible securities (using the “if converted” method) at the beginning of the year, or for the period outstanding during the year forcurrent year issuances. Weighted average shares outstanding for the three months ended March 31, 2011 and 2010 were as follows: For the three months ended March 31 Weighted average common shares, basic Dilutive effect of stock options Weighted average common shares, diluted The following shares of restricted stock and stock options are anti-dilutive and have not been included in the weighted average shares outstanding calculation: For the three months ended March 31 Unvested restricted stock - Stock options - 14 - 8.SEGMENT INFORMATION The following summary provides information concerning the Company’s principal geographic areas: Long Lived Assets March 31, December 31, Amounts in thousands United States International: Canada Europe International waters Total international Total Net Operating Revenue For the three months ended March 31, Amounts in thousands United States International: Canada International waters & other Total international Total - 15 - Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements, Business Environment and Risk Factors This quarterly report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. In addition, Century Casinos, Inc. (the “Company”) may make other written and oral communications from time to time that contain such statements. Forward-looking statements include statements as to industry trends and future expectations of the Company and other matters that do not relate strictly to historical facts and are based on certain assumptions by management.These statements are often identified by the use of words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” or “continue,” and similar expressions or variations. These statements are based on the beliefs and assumptions of the management of the Company based on information currently available to management. Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, among others, the risks described in the section entitled “Risk Factors” under Item 1A in our Annual Report on Form 10-K for the year ended December 31, 2010. We caution the reader to carefully consider such factors. Furthermore, such forward-looking statements speak only as of the date on which such statements are made. We undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. References in this item to “we,” “our,” or “us” are to the Company and its subsidiaries on a consolidated basis unless the context otherwise requires. Amounts presented in this Item 2 are rounded. As such, rounding differences could occur in period over period changes and percentages reported throughout this Item 2. OVERVIEW Since our inception in 1992, we have been primarily engaged in developing and operating gaming establishments and related lodging, restaurant and entertainment facilities. Our primary source of revenue is from the net proceeds of our gaming machines and tables, with ancillary revenue generated from the hotel, restaurant, bowling and entertainment facilities that are a part of the casinos. We currently own, operate and manage the following casinos through wholly-owned subsidiaries: - The Century Casino & Hotel in Edmonton, Alberta, Canada; - The Century Casino Calgary, Alberta, Canada; - The Century Casino & Hotel in Cripple Creek, Coloado; and -
